Name: COMMISSION REGULATION (EC) No 59/95 of 16 January 1995 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 29) originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  transport policy
 Date Published: nan

 17. 1 . 95 Official Journal of the European Communities No L 11 / 17 COMMISSION REGULATION (EC) No 59/95 of 16 January 1995 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 29) originating in the People's Republic of China force of this Regulation must be set off against the quan ­ titative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in China and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 31 69/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products (category 29) specified in the Annex hereto and originating in the People's Republic of China (hereinafter referred to as 'China') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regula ­ tion (EEC) No 3030/93 ; Whereas, in accordance with Article 10 (3) of Regulation (EEC) No 3030/93, on 15 November 1994 China was notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, the Commission has requested China for a provisional period of three months to limit its exports to the Community of products falling within category 29 to the provisional quantitative limit set out in the Annex with effect from the date of the request for consultations ; Whereas pending the outcome of the requested consulta ­ tions a quantitative limit identical to the one requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas it is appropriate to apply to imports into Community of products for which the quantitative limit is introduced the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas the products in question exported from China between 15 November 1994 and the date of entry into Article 2 1 . Products referred to in Article 1 shipped from China to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2. Imports of products shipped from China to the Community after the entry into force of this Regulation shall be subject to the provisions of Regulation (EEC) No 3030/93 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation . 3 . All quantities of products shipped from China to the Community on or after 15 November 1994 and released for free circulation shall be deducted from the quantita ­ tive limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 275, 8 . 11 . 1993, p. 1 . (2) OJ No L 335, 23 . 12. 1994, p. 33. It shall apply until 14 February 1995. No L 11 /18 Official Journal of the European Communities 17 1 9 ^ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1995. For the Commission Leon BRITTAN Member of the Commission ANNEX Category CN code Description Thirdcountry Unit Quantitative limits from 15. 11 . 1994 to 14. 2. 1995 29 6204 1 1 00 Women's or girls' suits and ensembles, other than China pieces 2 1 25 250 6204 12 00 knitted or crocheted, of wool, of cotton or of 6204 13 00 man-made fibres, excluding ski suits, women's or 6204 19 10 girls' tracksuits with lining, with an outer shell of 6204 21 00 an identical fabric, of cotton or of man-made 6204 22 80 fibres 6204 23 80 6204 29 18 6211 42 31 6211 43 31